



Exhibit 10.1
Amendment to Employment Agreement


This Amendment (the "Amendment") to the employment agreement between Vishay
Advanced Technologies Ltd., company no.512868142, of Dr. Felix Zandman 2, Holon,
(the Company") and Ziv Shoshani, Israeli I.D. no. 022536023 of Ehud 19, Tel-Aviv
(the "Executive") dated July 6, 2010, as amended from time to time (the
"Employment Agreement"), is entered into between the Executive and the Company
on August 7, 2017.


WHEREAS the Executive was previously employed by Vishay Intertechnology Inc.
("Vishay") and Vishay Israel Ltd. ("Vishay Israel") pursuant to an employment
agreement dated January 1, 2004 between Vishay, Vishay Israel and the Executive,
and his employment thereunder was transferred with full continuity of rights to
the Company on July 6, 2010. Prior to that, the Executive was employed by Vishay
Israel from June 18, 1995 under an employment agreement dated June 18 1995;


WHEREAS with effect from August 7, 2017 (the "Effective Date"), the Employment
Agreement shall be amended as follows.


THEREFORE, THE PARTIES HERETO AGREE:


1.
The recitals to this Amendment constitute an integral part hereof. Capitalized
terms in this Amendment have the same meaning attributed to them in the
Employment Agreement, unless otherwise stated.



2.
The Executive agrees to the following general undertakings:



2.1.
The Executive previously undertook and continues to undertake to comply with all
Company disciplinary regulations, work rules, policies, procedures and
objectives, as in effect from time to time, including the applicable Code of
Ethics and Prevention of Sexual Harassment Rules (the "Rules").



2.2.
The Executive previously consented and continues to consent, of his own free
will and although not required to do so under law, that the information in the
Employment Agreement and this Amendment and any information concerning the
Executive gathered by the Company, will be held and managed by the Company or on
its behalf, inter alia, on databases according to law, and that the Company
shall be entitled to transfer such information to third parties, in Israel or
abroad. The Company undertakes that the information will be used, and
transferred for legitimate business purposes only. Without derogating from the
generality of the above, such purposes may include human resources management
and assessment of potential transactions, to the extent required while
maintaining the Executive's right to privacy.



The Company undertakes that the information will be used, and transferred for
the purposes of operating the Company's business, to allow the Company to
fulfill legal


24806 - 2669370/1

--------------------------------------------------------------------------------

2




obligations and to maintain employment relationship with the Executive. Without
derogating from the generality of the above, such purposes may include: HR
administration, payroll, calculation and payment of wages, managing of
relationships with third parties for pension funds, employees’ risk insurance,
health care services, management of the company’s security, provide services and
benefits to employees (such as welfare, transportation, catering, etc.),
implementation of extraordinary operations relating to the Company or any of its
affiliates, such as the assessment of potential transactions (including for the
purpose of due diligence review), entering into joint venture agreements,
compliance with law and regulatory obligations with regards to employees and
trade unions and applicable labor.


Furthermore, the Company has been and will continue to be entitled to share the
Executive's information in any of the following events: (a) if it will be
requested to do so in accordance with applicable law or as a response to a
request made by an authorized or judicial authority; (b) in response to any
subpoena, warrant or other legal process resulting from actions performed by the
Executive or in the event of a dispute, claim, lawsuit, demand or legal
proceedings initiated by the Executive against the Company and vice versa; and
(c) if the Company will reorganize its business activity – including merging
into a different legal entity – it shall be entitled to transfer the Executive's
information to said entity, provide that the transferee takes upon himself all
of the obligations under this Section.


Without derogating from the above, it is hereby acknowledged that the Executive
is currently the CEO of Vishay Precision Group Inc. and as such, he agrees that
his Employment Agreement and this Amendment, and any other required details in
respect of his employment with any entity in the Group (as defined below) may be
disclosed and filed as public documents with the New York Stock Exchange and any
other bodies as required by applicable regulatory and legal requirements. In
particular, and without limitation, the Executive's compensation in respect of
such position(s) are described each year in a proxy statement served at the
Vishay Precision Group Inc. annual stockholder meeting. Accordingly, the
Executive waives his right to privacy in respect of the above mentioned
information.


2.3.
The Executive previously agreed and continues to agree that the Company may
monitor his use of its Systems and copy, transfer and disclose all electronic
communications and content transmitted by or stored in such Systems, in pursuit
of the Company's legitimate business interests, all in accordance with the
Company's policy as in force from time to time and subject to applicable law.
For the purposes of this Section, the term "Systems" includes telephone,
computers, computer system, internet server,



24806 - 2669370/1

--------------------------------------------------------------------------------

3




electronic database and software, whether under the Executive's direct control
or otherwise.


3.
The Executive's existing entitlements under the Employment Agreement shall be
clarified as follows:



3.1.
Israeli Notice of Termination / Payment in lieu of notice – For the sake of good
order, notwithstanding any other provision in this amendment, prior amendments,
or the Employment Agreement, the parties hereby clarify that each party may
terminate the Employment Agreement at any time by providing the other party a
prior written notice as required by Israeli law and which, for the avoidance of
doubt, shall not derogate from Section 6 of the Employment Agreement. The
parties recognize that, at the time of the signing of this Amendment, the
applicable notice period required by Israeli law is thirty (30) days. For the
avoidance of doubt, the definition of "Notice of Termination" set out in section
1.13 of the Employment Agreement shall be read and understood accordingly. The
Company reserves the right to terminate the Executive's employment by making a
payment to him of salary in lieu of any prior notice period as set out in the
Employment Agreement. In such case, the Executive's employment shall be deemed
to have ceased on the date of the receipt of such notice from the Company. In
addition, the Company may instruct the Executive not to attend work during any
prior notice period or any part of it.

 
3.2.
Vacation - The Executive shall be entitled to 23 working days' vacation in each
calendar year. Vacation days may be carried forward from one calendar year to
the next to the extent permitted by law, provided that the Executive uses at
least 7 vacation days each year.



3.3.
Sick pay – The Executive shall be entitled to sick leave according to law.
Notwithstanding the aforesaid, the Executive will be entitled to his full Base
Salary from the first day of his sick leave. The Executive shall not be entitled
to any compensation with respect to unused sick leave.



3.4.
Recuperation pay – The Executive shall be entitled to 10 days' recuperation pay
in each calendar year.



3.5.
Car



3.5.1.
The Company provides the Executive with a Company car (the "Company Car")
determined by the Company at its sole discretion, with all maintenance and usage
expenses paid by the Company subject to



24806 - 2669370/1

--------------------------------------------------------------------------------

4




Company's policy and with the Executive to bear any and all liability and costs
in relation to traffic, parking and other fines and any damage or other costs
not covered by the Company Car insurance policy, including self-participation
fee.


3.5.2.
The Executive shall take good care of the Company Car and undertake not to allow
others to use the Company Car, except for members of his immediate family and
employees of the Company approved by the Company.



3.5.3.
The Executive shall act in accordance with applicable law, the Company Car
policy and any insurance policy applicable to the Company Car, all as in effect
from time to time.



3.5.4.
The Company shall bear all taxes associated with this car benefit under any
applicable law.



3.5.5.
The Executive shall return the Company Car, and any keys thereto, to the Company
no later than the termination date of his employment or at any other time as
directed. The Executive shall have no rights of lien with respect to the Company
Car.



3.5.6.
The receipt of this car benefit is in place of any travel expenses to which the
Executive would otherwise be entitled at law.



3.6.
Pension Arrangement – The Executive is entitled to contributions to a pension
arrangement of his choice (the "Pension Arrangement"), at the following monthly
rates:



3.6.1.
The Company currently contributes:

 
(a) 8.33% of the Base Salary towards the severance pay component; and


(b) 6.5% of the Base Salary towards the pension component. In the case the
Executive is insured in a mangers insurance policy or a provident fund (which is
not a pension fund), the said rate shall include the rate of contributions
towards the disability insurance (ביטוח אבדן כושר עבודה), ensuring loss of
earning payment of 75% of the Base Salary but no less than 5% towards the
pension component, all subject to the terms of the Extension Order regarding the
Increase of Pension Contributions - 2016


24806 - 2669370/1

--------------------------------------------------------------------------------

5




(the "Pension Order 2016"). In accordance with the terms of the Pension Order
2016, if the said rate shall not be sufficient to insure the Executive in
disability insurance, the total rate of contributions shall increase up to 7.5%
of the Base Salary.


3.6.2.
The Company shall also deduct 6% of the Base Salary to be paid on the
Executive's account towards the Pension Arrangement.



3.6.3.
The Executive confirms that, in accordance with his choice, as previously
notified to the Company, the names of the institution(s) and plan(s) to which
contributions under Section 3.6.1 and 3.6.2 shall be made are currently Cllal
Pension and Menora Mivtachim for pension funds and Migdal Kitzba for managers
insurance policy.



3.6.4.
In addition to any payments specified in Section 6 of the Employment Agreement,
where the Executive's employment with the Company is terminated, whether by him
or the Company (other than in circumstances in which the Executive's right to
statutory severance pay is denied by a judgment according to sections 16 or 17
of the Severance Pay Law 1963)), the Company shall transfer the severance pay
component of the Executive's Pension Arrangement to him. In addition, the
Company shall pay to the Executive the shortfall amount (if any) between the
amount actually accrued in his severance pay component and the full amount of
statutory severance pay to which the Executive would have been entitled by law
if terminated by the Company.



3.6.5.
In cases of termination of employment in circumstances in which the Executive's
right to statutory severance pay is denied by a judgment according to sections
16 or 17 of the Severance Pay Law 1963, the Company reserves its right to
withdraw the amounts accumulated in the severance component in the pension
arrangement. This Section 3.6.5 represents specific agreement in accordance with
Section 26 to the Severance Pay Law, 1963.



3.7.
Further education fund



3.7.1.
The Company shall make monthly Further Education Fund contributions as follows:
7.5% of Base Salary paid by the Company on its account and 2.5% of Base Salary
to be deducted by the Company from such Base Salary to be paid on the
Executive's account, in each case up to the ceiling



24806 - 2669370/1

--------------------------------------------------------------------------------

6




recognized by the income tax authorities from time to time (the "Ceiling"), but
not otherwise. The names of the institution(s) and plan(s) to which
contributions under Section 3.7.1. shall be made are currently Yelin Lapidot and
 Psagot Further Education Funds. The Company shall send letters of release to
the relevant insurers releasing to the Executive all amounts accumulated in the
Further Education Funds following the termination of his employment for any
reason.


3.7.2.
In addition, the Company will make monthly payments equal to 7.5% of the part of
the Base Salary exceeding the Ceiling directly to the Executive as a special
increment, which shall not constitute part of the Executive's Base Salary for
any intents or purposes (the "Special Increment"). Notwithstanding the above and
as a gesture of good will, the Company will make contributions to the
Executive's Pension Arrangement based also on the Special Increment.



3.7.3.
The Executive shall bear any and all taxes applicable in connection with amounts
payable by him and/or Company to the said Further Education Fund.



3.8.
Cell phone



3.8.1.
The Company shall provide the Executive with a cell phone for his use in order
to perform his obligations under this Employment Agreement. The Company shall
pay the monthly charges for the cell phone, according to its policy, as in
effect from time to time.



3.8.2.
Without derogating from the generality of the above, the Executive specifically
undertakes to use the cell phone abroad in accordance with Company's policy in
this regard.



3.8.3.
The Company shall bear all taxes applicable to the Executive in connection with
the said cell phone. No later than the termination date of the Executive's
employment for any reason, or earlier upon receipt of a written request by the
Company, the Executive shall return possession of the cell phone to the Company.



4.
Intellectual Property undertakings

 


24806 - 2669370/1

--------------------------------------------------------------------------------

7




4.1.
The Executive has previously undertaken to disclose and shall promptly disclose,
to the Company, all Intellectual Property which he has or which he may solely or
jointly conceive, develop or reduce to practice or cause to be conceived,
developed or reduced to practice during the course of and/or in connection
with his employment with the Company and/or which use confidential information
(as set out in the Employment Agreement) or other Group property (“Inventions”).



The term "Group" in this Amendment shall mean the Company and its affiliates,
being persons or entities which control, are controlled by or are under common
control with the Company now or in the future (individually and collectively
referred to as the "Group").


4.2.
For the purposes of this Amendment, "Intellectual Property" shall include all
intellectual property rights, whether or not patentable, including without
limitation rights in algorithms, binary code, brands, business methods, business
plans, computer programs, computer software, concepts, confidential information,
content, databases, developments, firmware, composition of matter or materials,
certification marks, collective marks, copyright, customer lists, data, designs
(whether registered or unregistered), derivative works, discoveries, distributor
lists, documents, domain names, file layouts, formulae, goodwill, ideas,
improvements, industrial designs, information, innovations, inventions
(including but not limited to Service Inventions as defined in Section 132 of
the Patent Law-1967 (the "Patent Law")), integrated circuits, know-how, logos,
look and feel, manufacturing information, mask works, materials, methods, moral
rights, object code, original works of authorship, patents, patent applications,
patent rights, including but not limited to any and all continuations,
divisions, reissues, re-examinations or extensions, plans, processes,
proprietary technology, reputation, research data, research results, research
records, semiconductor chips, service marks, software, source code,
specifications, statistical models, supplier lists, systems, techniques,
technology, trade secrets, trademarks, trade dress, trade names, trade styles,
technical information, utility models, and any rights analogous to the
foregoing.



4.3.
The Executive further confirms that all Inventions, and any and all rights,
interests and title therein, have been and shall be the exclusive property of
the Company and the Executive has not been and shall not be entitled to, and he
has waived and hereby waives, now and in the future, any claim to any right,
moral rights, compensation or reward, including any right to royalties in
Service Inventions in accordance with the Patent Law, that he may have or have
had in connection therewith and that all Inventions will be considered “works
made for hire” as that term is defined in Section 101 of the



24806 - 2669370/1

--------------------------------------------------------------------------------

8




United States Copyright Act (17 U.S.C. § 101). This clause, constitute an
express waiver of any rights the Executive may have under Section 134 of the
Patent Law.


4.4.
Without derogating from the Group's rights under this Undertaking or any law,
the Executive has previously agreed and continues to agree to assign, and
automatically assign, to the Company and/or its designee, any and all rights,
titles and interests in respect of any Inventions, to the extent that he may
have or have had such rights, on a worldwide basis, and he has acknowledged and
acknowledges now and in the future, the Company’s full and exclusive ownership
in all such Inventions. The Executive shall, at any time hereafter, execute all
documents and take all steps necessary to effectuate the assignment to the
Company and/or its designee or to assist them to obtain the exclusive and
absolute right, title and interest in and to all Inventions, including by the
registration of patents or trademarks, protection of trade secrets, copyright,
or  any other applicable legal protection, and to protect the same against
infringement by any third party, including by assisting in any legal action
requested by the Group with respect to the foregoing.



5.
The Employment Agreement as amended by this Amendment constitutes an “employee
notice” as required under the Notice to the Employee and Job Candidate Law
(Employment Conditions and Candidate Screening and Selection), 5762-2002 and the
parties agree that they serve as a notification under this law. Nothing in the
Employment Agreement as amended by this Amendment shall derogate from any right
granted to the Executive under any law, extension order or collective agreement.
The Company is not (and is not a member of an Employer's organization which is)
party to a collective agreement which sets out the Executive's terms of
employment.



6.
Except as set forth herein, this Amendment shall not affect any provisions in
the Employment Agreement, which shall remain in full force and effect. In the
event of any inconsistency between the provisions of this Amendment and the
terms of the Employment Agreement, the provisions of this Amendment shall
prevail.





















24806 - 2669370/1

--------------------------------------------------------------------------------

9




7.
The Executive hereby confirms that he has complied with all of his undertakings
according to this Amendment from the commencement date of his employment by the
Company.





IN WITNESS WHEREOF the parties have duly executed this Amendment:




_/s/ Ziv Shoshani                    August 3, 2017

Ziv Shoshani                        Dated


/s/ Amir Tal                        August 6, 2017
Vishay Advanced Technologies Ltd.            Dated


24806 - 2669370/1